DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37, 38, 40, 42, 45, 47, 48, 51, 55 and 56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sullinger et al. (US 2017/0096293).
Regarding claim 37, Sullinger discloses a squeezer including a pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66) and a driving device 57 including a motor (see figs. 4 and 5 and paragraph 17), wherein the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66) are configured to operatively clamp an object (i.e. Liner L; see figs. 1 and 6) to be clamped therebetween and while the squeezing members (rollers 45 and shafts 70, 61, 51, 66) and the clamped object (i.e. Liner L) are relatively moving  the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66)  apply a squeezing force to the clamped object (Liner L; see figs. 1 and 6), and the driving device 57 is associated with the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66)  and at least capable of driving one of the pair of squeezing members 45 to move relative to the other (see paragraph 24), wherein the claimed object (Liner L) is used to contain liquid (see figs. 1 and 6, and paragraphs 12 and 13), the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66) are further configured to be capable of applying a preclamping force to the clamped object when the clamped object is clamped by the squeezer (see figs. 1, 4 and 6), the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66) and the driving device 57 are configured to be able to descend automatically as the liquid in the clamped object decreases (see figs. 1 and 6, and paragraph 24), wherein the squeezer is configured to move freely along the clamped object (Liner L: see figs. 1 and 6).
Regarding claim 45, Sullinger further discloses (in addition to elements illustrated in rejection of claim 37 above) a container (C), and the claimed object L being a liner bag installed in the container (C) and provided with a discharge port (see figs. 1 and 6).
Regarding claim 38 and 47, Sullinger discloses wherein the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66) are a pair of rolling shafts (rollers with shafts; see figs. 4 and 5, and paragraph 17), which are rotatable in opposite directions (rotate in opposite directions relative to each other along the container, see fig. 4) and provided with a rolling shaft squeezing segment (via the roller portions 45 in contact with the liner L; see paragraph 24) and a rolling shaft locking portion (latches 36; see figs. 4 and 5, and paragraph 22), wherein the rolling shaft locking portion 36 is used to 
Regarding claims 40 and 48, Sullinger discloses wherein the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66) are a pair of rolling shafts (rollers with shafts; see figs. 4 and 5, and paragraph 17), and the rolling shaft includes an elastic soft body (via elastomeric rollers; see paragraph 16) and a supporting rod (axles, 51, 66, 70, 61; see figs. 4 and 5), the elastic soft body (via elastomeric rollers; see paragraph 16) is disposed around the supporting rod (axles, 51, 66, 70, 61; see figs. 4 and 5), and the pair of rolling shafts are disposed to be able to descend as the liquid in the liner bag (L) decreases while rotating in opposite directions (see figs. 1-6). 
Regarding claims 42 and 51, Sullinger discloses wherein the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66) are a pair of rolling shafts (see figs. 4 and 5, and paragraph 17), wherein the squeezing device is composed of a first part and a second part 34, 35 (see figs. 3-5), each part including the rolling shaft (i.e. 70, 45 and 61, 45; see fig. 4), a squeezing bracket (brackets engaged together via latch 36; see figs. 4 and 5) and a gear (i.e. 52, 62, 63, 67, 53, 71; see figs. 4 and 5), the two ends of the rolling shafts are respectively installed in two squeezing brackets (see figs. 4 and 5), 
Regarding claim 55, Sullinger discloses providing an squeezer comprising a pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66) and a driving device 57 which is associated with the pair of squeezing members (see figs. 4 and 5 and paragraph 17); clamping a liner bag (L) between the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66)  and applying a preclamping to the liner bag (L; see figs. 1, 4, 5 and 6, and paragraph 15); driving one of the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66) to move relative to the other (see paragraph 24), such that the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66) and the liner bag (L) move relative to each other while discharging the liquid (see figs. 1 and 6, paragraph 24), wherein the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66) and the driving device 57 descend automatically as the liquid in the liner bag decreases (see figs. 1 and 6), wherein the liner bag (L) is included in a container (C; see fig. 1), and the squeezer 45 is configured to move freely along the liner bag (L) with respect to the container (C; see figs. 1 and 6).
Regarding claim 56, Sullinger discloses wherein the pair of squeezing members (rollers 45 and shafts 70, 61, 51, 66)  are a pair of rolling shafts (see figs. 3-5), and the driving device 57 drives the two rolling shafts (i.e. 46 and 48) to rotate in opposite directions to squeeze the liquid in the liner bag (L) out (see fig. 5 and paragraph 24), .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sullinger et al. (US 2017/0096293) as applied to claims 40 and 45 above, further in view of Park (US 4,337,879).
Regarding claims 41 and 49, Sullinger discloses all the elements of the claimed invention except the teaching of wherein the outer diameter of at least one portion of the elastic soft body uniformly varies in the axial direction to form a tapered elastic soft body.
Park teaches a squeezer including a pair of rolling shafts 16, 18, 16’, 18’ (see figs. 1 and 4), wherein the rolling shafts 16’, 18’ have an outer diameter of at least one portion which uniformly varies in the axial direction to form a tapered body (see fig. 4), which reduces the thickness of the device which arises from overlap of the rollers (see col. 2, lines 49-53).
It is noted that Park teaches where the outer diameter which is in contact with the object uniformly varies in the axial direction, this being advantageous, in that it reduces .
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Sullinger et al. (US 2017/0096293) as applied to claim 45 above, further in view of  Matzel (US 2009/0302057).
Regarding claim 50, Sullinger discloses all the elements of the claimed invention except the teaching of the liner bag being formed by hermetically welding a front panel and a rear panel.
Matzel teaches a fluid discharge system including a bag 10 produced hermetically welding a front panel and a rear panel (see figs. 1 and 2 and paragraphs 8 and 9).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the liner bag being formed by hermetically welding a front panel and a rear panel, involves only routine skill in the art, for the predictable result of producing a one-piece chamber for storing the product.
Furthermore, it would have been an obvious matter of design choice to modify the Sullinger reference, to have the distance between the lower edge of the discharge port and the weld line of the bottom of the liner bag is less than or equal to 15 cm, since applicant has not disclosed that having the distance .
Allowable Subject Matter
Claims 43, 44, 52 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments submitted under “Remarks” in the response filed on 10/29/2020 have been fully considered, the amendments to the claims overcome the prior art rejections. Applicant's arguments with respect the prior art rejections are moot in view of the new rejections made in this Office action.
Conclusion
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Office action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754